Citation Nr: 0316681	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to ratings for service-connected right knee 
disability in excess of 20 percent from August 2, 1999, to 
November 26, 2000; and in excess of 30 percent from November 
27, 2000, to May 1, 2001, and from July 1, 2002.

2.  Entitlement to ratings for service-connected left knee 
disability in excess of 10 percent from August 2, 1999, to 
November 26, 2000; and in excess of 20 percent from November 
27, 2000, to June 19, 2002.

3.  Entitlement to an increased rating for service-connected 
scarring of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
August 1973.

These ,matters s matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision in which the RO, inter alia, denied an increased 
rating for the veteran's right and left knee disabilities, 
and assigned a separate 10 percent rating for scarring of the 
right knee.  The RO also denied service connection for PTSD.  
In November 1999, the veteran filed a notice of disagreement 
with the September 1999 rating decision.  A statement of the 
case (SOC) was issued in December 1999.  The veteran 
submitted a substantive appeal in August 2000, specifying the 
issues related to his bilateral knee disability and PTSD as 
the issues on appeal.  The veteran requested a Board hearing 
in Washington, D.C.

In May 2001, the RO granted increased ratings from 20 to 30 
percent for the veteran's service-connected right knee 
disability, and from 10 to 20 percent for the veteran's left 
knee disability.  In September 2001, the RO granted an 
increased rating for the veteran's right knee disability 
following total knee arthroplasty, to 100 percent for the 
period from May 2, 2001, to June 30, 2002, in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (Knee replacement 
(prosthesis)).  On the same basis, in November 2002, the RO 
granted an increased rating for the veteran's left knee 
disability following total knee arthroplasty to 100 percent 
for the period from June 20, 2002, to July 31, 2003.  
Although the RO granted higher ratings  for each knee at 
various points during the pendency of the appeal, inasmuch as 
higher evaluations are available for these conditions during 
periods other than those for which a 100 percent schedular 
rating was assigned, and the veteran is presumed to seek the 
maximum available benefit for each disability, the claims for 
higher evaluations at each stage remain viable on appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran failed to report to the Board hearing scheduled 
in May 2003, and did not submit a timely motion for a new 
hearing date following his failure to appear.  See 38 C.F.R. 
§ 20.702(d) (2002).  Therefore, the Board will proceed to 
review the issues on appeal as though the request for a 
hearing had been withdrawn.  Id.


REMAND

The veteran and his representative contend that the veteran's 
service-connected bilateral knee disability is more severe 
than currently evaluated.  Furthermore, they contend that the 
veteran currently suffers PTSD as a direct result of 
stressful experiences in service.  The veteran has repeatedly 
alleged that his primary stressful event in service was his 
narrow escape from the mortar attack of his mess tent 
resulting in injury to his legs and knees.  Other stressful, 
in-service experiences described by the veteran include 
learning that his captain was dismembered after kicking a can 
that had been 'booby trapped,' and his military 
hospitalization in wards with injured servicemen, some with 
missing limbs.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

First, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the veteran's claim for 
service connection of PTSD and the increased rating claims on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO  Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 337 F.3d 1339 
(Fed. Cir. 2003).  

In addition, the Board finds, that further evidentiary 
development is necessary for insufficient, competent medical 
evidence to decide the claims on appeal, as explained below.  
See 38 U.S.C.A. § 5103A.  

The last VA orthopedic examination of record indicating 
actual physical evaluation of the veteran's bilateral knee 
disability is dated in November 2000.  Furthermore, the Board 
notes that the most recent VA examination discussing the 
veteran's service-connected right knee scar and related 
clinical findings was dated in August 1999.  Since his last 
VA examinations, the veteran has undergone total right knee 
arthroplasty (May 2001) and left knee medial compartment 
arthroplasty (June 2002) at the VA Medical Center (VAMC) in 
Baltimore, Maryland.  As there may be some change in the 
veteran's service-connected bilateral knee disability, 
especially in light of recent invasive treatment, additional 
VA dermatological and orthopedic examinations are warranted.  

Moreover, the evidence of record suggests that there are 
outstanding pertinent medical records held at the Baltimore 
VAMC surrounding the veteran's surgical procedures in May 
2001 and June 2002.  Hence, the RO should obtain updated 
treatment records from that VA facility.  In this regard, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Significantly, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification that further 
efforts to obtain such records would be futile is provided.  
See 38 C.F.R. § 3.159(c)(1).  

Concerning the veteran's claim for service connection for 
PTSD, the Board notes that, in June 2001, the RO contacted 
the U.S. Armed Service Center for Research of Unit Records 
(Unit Records Center) for stressor verification purposes.  In 
a letter dated in February 2002, the Unit Records Center 
notified the RO that it was unable to conduct meaningful 
research on the veteran's behalf, as information 
traditionally provided by the DA Form 20 was not included 
with the RO's inquiry.  The Unit Records Center indicated 
that such records could be obtained from the National 
Personnel Records Center (NPRC).

Pursuant to the duty to assist, the RO should again undertake 
action to verify the in-service stressful experiences 
described above after securing the veteran's service 
personnel records.  Since there is no legal requirement that 
either combat action or the occurrence of specific in-service 
stressful experiences must be established only by official 
records, the veteran should also be invited to submit 
statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of any claimed in-service stressful 
experience is corroborated, then the RO should schedule the 
veteran for a examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
is considered on the merits.  

The veteran is hereby advised that, in keeping with VA's duty 
to assist (see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991)), the purpose of any examination requested pursuant to 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  If the veteran fails 
to report for any examination scheduled in connection with 
his service connection claim, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.  If he fails 
to report for any examination scheduled in connection with 
his increased rating claim, the claim for increase shall be 
denied.  Id.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claims on appeal.  Such adjudication should 
include consideration of the former criteria for evaluating 
the veteran's scar disability, as well as the revised 
applicable criteria, effective July 31, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002) and 67 Fed. Reg. 49590-
49599 (July 31, 2002).

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Baltimore, Maryland, for any 
orthopedic treatment, dated from September 
2000 to present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should obtain the veteran's 
complete personnel file from the NPRC, 
following the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file. 

3.  The RO should furnish to the veteran 
a letter notifying him of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
increased rating and service connection 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should 
generally invite the veteran to submit any 
pertinent evidence in his possession, 
including military records, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should also invite the veteran to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should again 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means, to 
include obtaining from the NPRC (or other 
appropriate entity) copies of morning 
reports for pertinent time periods for 
the veteran's unit assignment, and from 
the Unit Records Center copies of 
operational reports for pertinent time 
periods for the veteran's unit 
assignment.  The RO must provide a DA 
Form 20 or the equivalent to the Unit 
Records Center in conjunction with any 
request.  Any additional action necessary 
for independent verification of the 
reported stressors, to include follow-up 
action requested by the contacted entity, 
should be accomplished.  If the search 
for corroborating records leads to 
negative results, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
requested in paragraph 5 and 6 below 
pertaining to psychiatric examination, 
and proceed with paragraph 7.

5.  After the veteran responds and all 
available records and/or responses are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange the veteran to undergo VA 
dermatological, orthopedic, and 
psychiatric examinations at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physicians designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests (including x-rays and range of 
motion testing of the right and left 
knees) should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed, in a typewritten 
report.

Dermatologic examination.  The examiner 
should render specific findings as to the 
measurement of the length and width of 
the scar(s), as well as the area of the 
scar(s) in square inches.  In addition, 
the examiner should comment as to whether 
any right knee scar is deep or 
superficial, poorly nourished with 
repeated ulceration; unstable; tender 
and/or painful on examination; and/or 
causes limitation of motion of the body 
affected.

Orthopedic examination.  The examiner 
should render specific findings as to 
whether, during examination:  (1) 
manifestations of residuals of right 
and/or left knee replacement (prosthesis) 
consist of severely painful motion or 
weakness in the affected extremity; (2) 
there is slight, moderate, or severe 
recurrent subluxation or lateral 
instability of the right knee and/or left 
knee, or ankylosis of the right knee 
and/or left knee; and (3) whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee and/or left knee.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the right knee and/or left knee.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
the right knee and/or left knee.

Psychiatric examination.  If evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

7.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent 
additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




